Title: From James Madison to Sylvanus Bourne, 25 January 1802
From: Madison, James
To: Bourne, Sylvanus


Sir,
Department of State. Washington 25th. Jany. 1802
I have had the pleasure to receive a number of Letters from you, giving details of public events, occasionally enclosing the Leyden Gazette. That paper being so valuable as a compendious and faithful repository of important occurrences, I request you not only to continue to send it to me, by the opportunities which offer from time to time, but to subscribe in the name of this Department for two additional sets, to remain with the Editor until the close of each year, then to be bound up and forwarded by different opportunities. We are possessed of a series of it from the year 1774 to the close of the year 1795; if it is in your power to complete the collection, I shall be obliged by your doing it. The Expence you will include in your public accounts, to be settled with Mr. Livingston.
I have noticed the remarks you make on the defects of our Consular system, and the improvements you advise. They will come into review at some future time when the subject is taken up generally.
The remuneration of our consuls is supposed to proceed rather from the weight of Commercial character which it gives, than from the fees they are authorized to charge for their official acts: and whilst unexceptionable characters can be found to fill the offices who would be content with this part of the Consular System, we should be averse to  the Consuls by laying additional burthens upon Commerce.
In another view of the matter, the number of our Consuls, and their probable encrease, with the extension of our Commerce, forbid the idea of a Salary, which if at all admissible, would with more propriety be claimed by those who are established in the small ports to which our vessels go, than by those who reside at the most considerable. Regretting as I do that peculiar embarrassments have attached themselves to your exercise of the Consular office, from the disqualification to trade as a neutral citizen, which has been decided by the British Court of Admiralty, and from other circumstances connected with the war, now at an end, it is not in my power to encourage you in the hope that its emoluments will be encreased otherwise than as the restoration of Peace may have that effect. For though you apprehend a diminution inste[a]d of an increase, it should be considered that the removal of the Blockades, almost constant, to which the war has subjected your port, and the restoration of its trade which has been diverted into other channels for some years past, do not seem to warrant your opinion.
You will have seen in the Presidents message to Congress, at the opening of the present session, an allusion to the effect which the peace will have upon our Carrying trade. A desire to diminish the loss we shall suffer in it as far as we can, by procuring the removal, where practicable of foreign discriminations to the disadvantage of our Shipping, has suggested to General Smith the motion, a copy of which is enclosed. What will be the result of it in Congress is yet uncertain.
It is understood that some such discrimination exists in the Ports of the Batavian republic, and I shall be obliged to you for a detail of them in answer to the following enquiries.
Do American vessels pay higher tonnage duties, or office, or other fees than Dutch vessels, and what?
Do they pay any more Light house duties than Dutch vessels, and how much?
What articles are they prohibited from Carrying to the Dutch ports, which Dutch vessels may carry, and what articles may Dutch vessels take from those ports, which the former may not?
What are the differences of Duties payable on articles imported or exported in the vessels of the two nations where any difference exists?
As far as your information extends, I should be glad if you would adapt your answers to the Dutch Colonies as well as the Mother Country. I am Sir &c.
J. M
 

   Letterbook copy (DNA: RG 59, IC, vol. 1).


   See, for example, Bourne to JM, 5 May 1801 and June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:142, 242), and Bourne to JM, 1 Nov. 1801.


   Left blank in letterbook.


   In March 1797 a British admiralty court had condemned a vessel belonging to Bourne. The court rejected the argument that Bourne’s mercantile property was entitled to the protection of his consular character (Robinson, Admiralty Reports, 3:27).


   Jefferson had stated in his message to Congress: “We cannot, indeed, but all feel an anxious solicitude for the difficulties under which our carrying trade will soon be placed. How far it can be relieved, otherwise than by time, is a subject of important consideration” (Jefferson to Congress, 8 Dec. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:123).


   See JM to Livingston, 19 Dec. 1801, and n. 3.

